                           Case 20-14696-LMI      Doc 201     Filed 07/26/21     Page 1 of 3




           ORDERED in the Southern District of Florida on July 23, 2021.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge
___________________________________________________________________________


                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION
                                              www.flsb.uscourts.gov


            In re:                                                  Chapter 11

            CINEMEX HOLDINGS USA,                                   Case No. 20-14696-LMI
            INC.,
                                                                    (Formerly Jointly Administered Under
                     Reorganized Debtor.                            Lead Case: Cinemex USA Real Estate
                                                                    Holdings, Inc., Case No. 20-14695-
                                                                    LMI)
            ___________________________/

                             AGREED ORDER RESOLVING THE APPLICATION
                     OF 400 EAST 62ND STREET PROPERTIES, LLC FOR ALLOWANCE OF
                                   ADMINISTRATIVE EXPENSE CLAIM

                     THIS MATTER came before the Court on the 16th day of June 2021 at 9:30 a.m. upon the

           Motion to Set Status Conference on Administrative Expense Claim of 400 East 62nd Street

           Properties, LLC [ECF No. 156] (the “Status Conference Motion”) relating to (1) the Motion of

           400 East 62nd Street Properties, LLC for Allowance of Administrative Expense Claim [ECF No.

           614 in Case No. 20-14695] (the “Motion for Administrative Claim”), (2) the Omnibus Response
               Case 20-14696-LMI        Doc 201      Filed 07/26/21    Page 2 of 3




to Motions of 400 East 62nd Properties, LLC, EPR Hialeah, Inc. and Cobb-Lakeside, LLC, for

Allowance and Payment of Administrative Expenses [ECF No. 678 in Case No. 20-14695], and (3)

the Response of 400 East 62nd Street Properties, LLC in Support of Motion for Allowance of

Administrative Expense Claim [ECF No. 183]. This Court thereafter entered an Order Setting

Requirements for Evidentiary Hearing and Establishing Related Deadlines [ECF No. 191] (the

“Evidentiary Hearing Order”), which scheduled an evidentiary hearing on the Motion for

Administrative Claim for August 17, 2021 at 1:30 p.m. The Court, having reviewed the Motion

for Administrative Claim, having been advised of the agreement of the parties, having determined

that good cause exists to grant the relief provided for in this Order, and having otherwise reviewed

the record,

       It is ordered that:

       1.      The Application filed by 400 East 62nd Street Properties, LLC (the “62nd Street

Landlord”) is GRANTED IN PART and DENIED IN PART;

       2.      Pursuant to 11 U.S.C. § 503(b), the 62nd Street Landlord is entitled to an allowed

administrative expense claim in the amount of $250,000.00 (the “62nd Street Landlord

Administrative Claim”). For the avoidance of doubt, the 62nd Street Landlord Administrative

Claim granted by this Order is an allowed General Administrative Claim under the Chapter 11

Plan confirmed pursuant to this Court’s Third Amended Joint Chapter 11 Plan of Reorganization

of Cinemex USA Real Estate Holdings, Inc., Cinemex Holdings USA, Inc., and CB Theater

Experience (ECF No. 936, Case No. 20-14695) (the “Confirmation Order”).

       3.      Within ten (10) business days of the entry of this Order, the Reorganized Debtor

shall pay the Administrative Claim in immediately available funds and in accordance with wire

instructions to be provided by the 62nd Street Landlord.



[12481-001/3393634/1]                            2
               Case 20-14696-LMI        Doc 201      Filed 07/26/21     Page 3 of 3




        4.     Nothing herein shall impact any general unsecured claim held by the 62nd Street

Landlord against the Reorganized Debtor nor any claim or cause of action that the 62nd Street

Landlord may have against any person or entity other than the Reorganized Debtor, including

without limitation under any guaranty of the Lease (as defined in the Motion for Administrative

Claim).

        5.     The evidentiary hearing scheduled in this matter for August 17, 2021 at 1:30 p.m.

is canceled.

        6.     The Court shall retain exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Order; and

        7.     This Order is a Final Order within the meaning of 28 U.S.C. § 158(a)(1) and is

effective immediately upon entry.

                                                     ###

Agreed to and submitted by:

Patricia B. Tomasco
Quinn Emanuel Urquhart & Sullivan, LLP
711 Louisiana, Suite 500
Houston, Texas 77002

Counsel to the Reorganized Debtors

-and-

Glenn D. Moses, Esq.
Genovese Joblove & Battista, P.A.
100 Southeast Second Street, Suite 4400
Miami, FL 33131

Counsel to 400 East 62nd Street Properties, LLC

Copies to:

Attorney Patricia B. Tomasco who shall serve a copy of this order on all interested parties and
file a certificate of service reflecting same.


[12481-001/3393634/1]                            3
